CANBY, Circuit Judge, concurring in part and dissenting in part.
CANBY, Circuit Judge.
I entirely agree with all parts of this memorandum with the sole exception of the paragraph numbered 3. Unlike the majority and the district court, I do not view § 3406(b) of the Act as imposing an annual maximum of 800,000 acre feet of water that the Secretary of the Interior may manage for the conservation purposes specified by that section. Section 3406(b) requires the Secretary to dedicate and manage annually 800,000 acre feet of the “yield” of the project for those purposes. In my view, it was within the discretion of the Secretary to determine that particular releases of water for conservation purposes were subject to offset or reset because they did not cause a diminution of the yield available to other users, even if the effect of such offsets or resets may result in more than 800,000 acre feet being used in a given year for the conservation purposes of § 3406(b). In all other respects I concur in this memorandum.